AFFIRMED; Opinion Filed June 16, 2014.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00643-CR
                                     No. 05-13-00646-CR

                         JUSTIN BERNARD VEASLEY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F10-52541-Q, F07-60455-Q

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Brown
                                   Opinion by Justice Myers

       Justin Bernard Veasley appeals from the adjudication of his guilt for the offenses of

delivery of less than one gram of cocaine and possession with intent to deliver methamphetamine

in an amount of one gram or more but less than four grams. See TEX. HEALTH & SAFETY CODE

ANN. §§ 481.112(a), (b), 481.115(a), (c) (West 2010). The trial court assessed punishment at

two years’ confinement in state jail on the cocaine conviction and ten years’ imprisonment on the

methamphetamine conviction.      On appeal, appellant’s attorney filed a brief in which she

concludes the appeals are wholly frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the
record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to

appellant. We advised appellant of his right to file a pro se response, but he did not file a pro se

response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.




                                                      / Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130643F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


JUSTIN BERNARD VEASLEY,                           Appeal from the 204th Judicial District
Appellant                                         Court of Dallas County, Texas (Tr.Ct.No.
                                                  F10-52541-Q).
No. 05-13-00643-CR       V.                       Opinion delivered by Justice Myers,
                                                  Justices Lang and Brown participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 16, 2014.




                                                         / Lana Myers/
                                                         LANA MYERS
                                                         JUSTICE




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


JUSTIN BERNARD VEASLEY,                           Appeal from the 204th Judicial District
Appellant                                         Court of Dallas County, Texas (Tr.Ct.No.
                                                  F07-60455-Q).
No. 05-13-00646-CR       V.                       Opinion delivered by Justice Myers,
                                                  Justices Lang and Brown participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 16, 2014.




                                                         / Lana Myers/
                                                         LANA MYERS
                                                         JUSTICE




                                            -4-